200 S.W.3d 564 (2006)
Mark E. HOFF, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 87113.
Missouri Court of Appeals, Eastern District, Division Four.
September 5, 2006.
Kristina Starke, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jayne T. Woods, Co-Counsel, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Mark Hoff (Movant) appeals from the motion court's denial of his Rule 24.035[1] motion for post-conviction relief without an evidentiary hearing. We affirm.
Movant pled to the class A felony of trafficking drugs in the first-degree, in violation of Section 195.222 RSMo 2000. Movant was subsequently sentenced to a term of seventeen years' imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court's findings and conclusions are not clearly erroneous. Rule 24.035. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2005, unless otherwise indicated.